UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-25097 GREAT WEST RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 65-0783722 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1990 N. California Blvd., 8th Floor, Walnut Creek, CA 94596 (Address of principal executive offices) (Zip Code) (925) 287-6432 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [X] No [ ] Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 12, 2014, there were 11,510,950 shares of common stock, par value $0.0001, issued and outstanding. EXPLANATORY NOTE This quarterly report on Form 10-Q/A is being filed as Amendment No. 1 to our Quarterly report on Form 10-Q which was originally filed on November 12, 2014. On March 25, 2015, management of Orbital Tracking Corp. (the “Company”, “we”, “us”, or “our”), formerly Great West Resources Inc., determined that the unaudited consolidated financial statements for the three and nine months ended September 30, 2014 included in our Quarterly Report on Form 10-Q for that period could no longer be relied upon.The Company identified errors in its previously issued Financial Statements in connection with the accounting for previously incurred liabilities to various vendors as being extinguished and recognized as other income during the period then ended. We revised 1) our accounting treatment related to liabilities owed to various vendors which we had previously recorded as extinguished and recognized as other income and 2) the reclassification of previously recorded gain from forgiveness of debt in connection with the August 2014 execution of the Mutual Release Agreement with our former CEO to offset against payroll expenses. Please see Note 10 - Restatements contained in the Notes to Consolidated Financial Statements appearing later in this Form 10-Q/A which further describes the effect of these restatements. This Amendment No. 1 to the Form 10-Q for the period ended September 30, 2014 contains currently dated certifications as Exhibits 31.1, 31.2, and 32.1.No attempt has been made in this Amendment No. 1 to the Form 10-Q for the period ended September 30, 2014 to modify or update the other disclosures presented in the Form 10-Q as previously filed, except as required by the restatement. This Amendment No. 1 on Form 10-Q/A does not reflect events occurring after the filing of the original Form 10-Q or modify or update those disclosures that may be affected by subsequent events.Accordingly, this Amendment No. 1 should be read in conjunction with our other filings with the SEC. GREAT WEST RESOURCES, INC. FORM 10-Q/A September 30, 2014 TABLE OF CONTENTS PageNo. PART I. - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements ofOperations (unaudited) 2 Condensed Consolidated Statements of Cash Flows (unaudited) 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, “Great West,” “Silver Horn” “we,” “us,” “our” and similar terms refer to Great West Resources, Inc., a Nevada corporation, and subsidiaries. Great West Resources, Inc. Condensed Consolidated Balance Sheets September 30, 2014 December 31, 2013 (Unaudited) (Restated) ASSETS Current Assets Cash $ $
